PER CURIAM.
In this appeal, Tyrone E. Williams challenges the constitutionality of the trial court’s imposition of a probationary split sentence, and also asserts that the trial court erred in its failure to award proper credit for jail time. We affirm the probationary split sentence on the authority of Glass v. State, 574 So.2d 1099 (Fla.1991). With respect to appellant’s claim of improper credit for jail time, however, we find record inconsistencies between the trial judge’s oral pronouncements of the amount of jail time credited and the amount of time credited in the written documents, as well as inconsistencies among the documents with respect to the amount of jail time credited. We therefore remand for reconsideration of the proper amount of credit due appellant.
ERVIN, JOANOS and MINER, JJ., concur.